Citation Nr: 0519642	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  99-16 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

What evaluation is warranted for lumbosacral strain with 
osteoarthritis from June 4, 1997?


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to June 
1954, and from January 1955 to April 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection and assigned a 20 percent 
rating for lumbosacral strain with osteoarthritis, effective 
from June 4, 1997.

In a May 1998 rating decision, the RO increased the rating 
for lumbosacral strain with osteoarthritis from 20 percent to 
40 percent, effective from June 4, 1997.  In a February 2005 
rating decision, the RO assigned a temporary 100 percent 
rating for surgery and convalescence, effective from April 6, 
2004.  The RO returned the rating to 40 percent effective 
July 1, 2004.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does not...abrogate 
the pending appeal..."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, the veteran's appeal of the assigned 
rating for his lumbosacral strain with osteoarthritis 
continues.

In September 2001, and again in July 2003, the Board remanded 
this case for procedural actions and further development.

As noted in both prior remands, the veteran has a pending 
claim for a total rating based on individual unemployability.  
That claim remains unadjudicated, and it is referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2001, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  In August 2003, and again in 
February 2004, the veteran requested an additional hearing at 
the RO before a Veterans Law Judge.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

The AMC or RO should schedule a travel 
board hearing for the veteran.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




